Opinion issued October 12, 2006







     









In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00895-CV 




IN RE GREGORY J. MONTELARO, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION










           Relator, Gregory J. Montelaro, has filed a petition for writ of mandamus asking
this court to order the respondent
 to rule on a “Motion for Judicial Review of a
Documentation [sic] Purporting to Create a Judgment Lien” that relator filed in the
trial court on September 18, 2006.
          We deny the petition for writ of mandamus.  
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.